Per Curiam.
Petition by an administrator to sell real estate to pay debts. The heirs were duly made parties, and answered, and a sale was ordered.
The principal question made is upon the right of the administrator to admit the justness of claims against the estate. We have no doubt on this point. The statute of 1843 expressly authorized him to make such admission, even in Court. Claimants, also, might be sworn.
By the code of 1852, this power of the administrator was taken away, but the complaints occasioned thereby, on account of the costs of a trial upon every claim, induced the legislature of 1853 to attempt to restore the power. Laws of 1853, p. 51, sec. 7.
Any error in the description of the land appraised for sale, in the report of the appraisers, could be corrected below.
We discover no error in this case.
The decree is affirmed with costs.